200 F.3d 1092 (7th Cir. 2000)
LLOYD BRYANT, DESMOND BUTLER,  DORIS BYRD, et al.,    Plaintiffs-Appellants,v.CITY OF CHICAGO,    Defendant-Appellee.
Nos. 99-1272 & 99-3475
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 30, 1999Decided January 14, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 95 C 1890--Robert W. Gettleman, Judge. [Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., COFFEY, and EVANS,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
Plaintiffs  are forty-four African-American or Latino present  or former sergeants of the Chicago Police  Department. Plaintiffs failed to be promoted to  lieutenant after taking the 1994 police  lieutenant examination. Seven hundred sixty-five  police sergeants took the examination of which  184 (24%) were African-American and 55 (7%) were  Hispanic. The Police Department made 108 rank-  order promotions based on the 1994 examination,  granting promotions to those officers who  obtained the highest 108 scores on the  examination. Of the 108 officers promoted, five  were African-American and one was Hispanic.  Minority promotions, therefore, represented  slightly less than 6% of the total number of  promotions granted. It is undisputed that the  1994 examination had a disparate impact on  minority candidates, and the parties have  stipulated that this statistical evidence  constitutes a prima facie case of discrimination.


2
In 1995, the plaintiffs filed a complaint  against the City of Chicago (the "City"),  alleging that the City deprived them of equal  employment opportunities in violation of Title  VII of the Civil Rights Act of 1964, as amended  42 U.S.C. sec. 2000e, et seq. No claim was made  by plaintiffs, however, that the City  intentionally discriminated against them because  of their minority status. Plaintiffs sought to  preliminarily enjoin the City from making any  rank-order promotions based on the 1994  lieutenant examination. The preliminary  injunction was denied by the district court on  the basis that plaintiffs had failed to establish  either irreparable harm or the lack of an  adequate remedy at law. The district court also  found the balance of harms weighed against the  granting of the preliminary injunction.


3
In a Title VII disparate impact case, the  plaintiff bears the initial burden of  establishing a prima facie case by showing that  the promotional method in question had an adverse  impact on minorities. If the plaintiff makes this  required initial showing, the burden then shifts  to the employer who must prove that the  evaluation method is valid by showing that it is  "job related" and "consistent with business  necessity." 42 U.S.C. sec. 2000e-2k(1)(A)(i). The  evaluation method may be shown to be job related  under any one of three tests: criterion related,  content validity, or construct validity. Uniform  Guidelines on Employee Selections Procedures, 29  C.F.R. sec. 1607.5B. If the employer succeeds in  validating the evaluation method, the burden  shifts back to the plaintiff to prove that there  was another available method of evaluation which  was equally valid and less discriminatory that  the employer refused to use. 42 U.S.C. sec.  2000e-2k(1)(A)(ii); see also Albemarle Paper Co.  v. Moody, 422 U.S. 405, 425 (1975).


4
This case was tried in a bench trial in March  1997. As previously mentioned, the City conceded  an adverse impact on minority candidates because  of their poor showing on the examination. In a  thorough Memorandum Opinion and Order issued on  June 30, 1998, the district court found that the  1994 examination was job related under the  content validity approach, but agreed with the  plaintiffs that the City had a less  discriminatory but equally valid method of  promotions available which it did not use, namely  a combination of rank-order promotions with what  are referred to as "merit promotions," a process  which we shall examine in more detail shortly.  When the court considered what relief was  available under those circumstances, it found the  record insufficient and set an additional  hearing. That hearing resulted in a second  Memorandum Opinion and Order issued on September  16, 1998. The court held that, in view of the  equally valid but less discriminatory method  which the City had not used, the court had the  opportunity to broadly exercise its discretion in  granting relief as outlined in 42 U.S.C. sec.  2000e-5(g). The court, therefore, awarded some  relief to sergeants other than the named  plaintiffs. The court found the City's failure  directly impacted thirteen sergeants, minority  and non-minority, who had taken the 1994  examination. These thirteen officers had been  chosen for promotion to lieutenant under the  merit promotion plan, but had not been  promoted.1 Only one of these officers, Sergeant  Raymond, is a plaintiff in the present case.


5
The court ordered the City to promote the  thirteen directly injured sergeants to  lieutenants and to award them differential back  pay and other benefits from April 1995, the time  when they had been passed over for promotion.  Exceptions were made in individual cases where  the candidate for some reason was no longer  eligible for promotion.2 The district judge  declined to try to identify and promote any  additional sergeants, stating that to do so  "would be conjectural and overly subjective," as  well as disruptive, and instead ordered the City  to pay the plaintiffs who were not promoted a  minimal award reflecting their lost opportunity  to be selected for a merit promotion. The  district court added that, except for certain  disputed issues, the City was doing all it could  "to promote racial and ethnic diversity among the  ranks of its lieutenants."


6
On appeal, plaintiffs contend that the City did  not meet its burden of proving that the  examination was content valid. If the examination  is determined to be job related, however, then  the plaintiffs argue that, based on its finding  that the combination of rank-order and merit  promotions represented an equally valid, less  discriminatory alternative promotional method,  the district court erred in failing to order  additional merit promotions.

I.  Background

7
Initially recognizing the difficulties of  developing and administering an acceptable  process for the hiring and promotion of police  officers in a large metropolitan area, the Mayor  of Chicago appointed a "Blue Ribbon Committee" to  submit recommendations about how to proceed. The  Vice Chairman of that committee, James Holzhauer,  for instance, called by plaintiffs at trial,  testified that he was a partner in the firm of  Mayer, Brown and Platt and specialized in  handling employment law matters. He was also a  part-time faculty member teaching labor and  discrimination law at the University of Chicago  Law School. Further, Holzhauer had represented  the Fraternal Order of Police and other police  unions in the area of discrimination. Earlier in  his career he had been a city manager and for a  short period of time also had been the civilian  police commissioner for an upstate New York  police department. He explained how the Mayor's  Committee had functioned and that the members  were an independent task force not paid by the  City. He was obviously qualified for this  committee assignment.


8
One of the recommendations of the Mayor's  Committee was that outside consultants be  retained to develop and to administer promotion  examinations. Following that recommendation the  City retained Barrett & Associates, Inc., of  Akron, Ohio, described as a "Human Resource  Consulting Firm" specializing in employee matters  including promotion testing. The firm is headed  by Dr. Gerald B. Barrett who holds a Ph.D. in  psychology, as well as a law degree. He teaches  testing and measurement, personnel selection,  performance evaluation, and personnel psychology  as well as law at the University of Akron. Dr.  Barrett developed and administered the lieutenant  examination challenged in this suit. Dr. Barrett  and his firm had previously developed more than  fifty examinations for police and fire  departments including examinations for the cities  of Cleveland and Akron, Ohio. Some of Dr.  Barrett's work has been unsuccessfully challenged  in court, including federal court. Along with Dr.  Barrett and his firm, the City retained the  Arthur Andersen company to aid in the grading of  the examination.


9
Dr. Barrett was no stranger to the Chicago  Police Department. In 1993, Dr. Barrett had  developed an examination for promotion to Chicago  Police Sergeant. In preparing that examination,  Dr. Barrett conducted a job analysis of the  sergeant position by interviewing approximately  ninety Chicago sergeants along with twenty-eight  lieutenants about their duties and  responsibilities. For the lieutenant examination  now in question, Dr. Barrett, following that same  course, interviewed additional lieutenants,  captains, and sergeants, including minorities.  Dr. Barrett also toured the police districts,  rode along with lieutenants on duty, observed the  work of lieutenants, and reviewed applicable  police documents, reports, and orders. Based on  the data he gathered from his preliminary work,  Dr. Barrett prepared a "Master Job Description"  for the Chicago Police Lieutenant position. The  Master Job Description identified what are  referred to as "major work behaviors," including  the associated tasks and responsibilities of  lieutenants. In creating the Master Job  Description, Dr. Barrett measured the importance  and frequency of a lieutenant's tasks and  responsibilities. Dr. Barrett also consulted  certain source materials which contained  information with which a lieutenant was expected  to be familiar. These materials included Police  Department policies and directives, certain  sections of the Illinois Statutes and the Chicago  Municipal Code, the collective bargaining  agreement of the Union, and the Department's  community policing strategy. A list of those  source materials was made available to the  candidates prior to the examination.


10
The examination developed by Dr. Barrett had  three components. The first was a written job-  knowledge test consisting of 150 multiple choice  questions derived from the source materials. It  was first pilot tested and then further refined  before being given. The next component of the  examination was referred to as the "In-Basket  Exercise." This exercise was based on a  hypothetical situation which a candidate might  face in an emergency where he or she would have  to assume the duties of a lieutenant who had  become ill or incapacitated. In this exercise,  the lieutenant candidates were each presented  with a packet of information simulating a  lieutenant's in-basket. The candidates were  allowed two and one-half hours to study the  materials before being given ninety minutes to  answer sixty multiple choice questions. The  answers to these sixty questions were contained  in the materials provided to the candidates, and  the candidates were allowed to refer to these  materials during the examination. The in-basket  materials had first been reviewed by Chicago  Police Department subject matter experts, and the  exercise was also pilot tested prior to  implementation. The purpose of the in-basket  exercise was to measure necessary skills and  abilities of possible lieutenants, not to test  job-knowledge as was intended by the first  component. Those responsibilities, for instance,  required knowledge of reports, personnel actions,  and the assignment of tasks.


11
The third component of the examination was an  oral briefing exercise intended to demonstrate a  candidate's analytical abilities and oral  communication skills. This exercise simulated a  Chicago Police Lieutenant's responsibilities at  roll call. Each candidate was given materials  about Chicago gang activity and related  Department directives. The candidates were  allowed twenty-five minutes to review those  materials and then they were required to give an  oral briefing on the issue not to exceed ten  minutes. During their oral presentations,  candidates were allowed to refer to the materials  and their own study notes. The oral presentations  were recorded on audio tape for later review. A  monitor sat in the room during the oral  presentations, but was not permitted to  communicate with the candidate. The oral  presentation reviewers evaluated the recorded  presentations without knowing the identity of the  candidates. Three trained raters independently  scored each presentation on an objective check  list and then reached a conclusion about each of  the candidates. This component had also been  reviewed by Chicago Police Department subject  matter experts and pilot tested.

II.  Consideration of the Issues

12
Plaintiffs raise a number of arguments on  appeal, but the core argument is that the  district court committed reversible error when it  accepted Dr. Barrett's testimony that the  examination was content valid as sufficient  evidence to rebut the plaintiffs' prima facie  showing of disparate impact. Plaintiffs argue  first that Dr. Barrett's testimony is  inadmissible under Daubert v. Merrell Dow  Pharmaceuticals, Inc., 509 U.S. 579 (1993), and,  secondly, that, even if admissible, Dr. Barrett's  testimony is insufficient to justify the  examination on which minorities fared so poorly.  We address each of these arguments in turn.

A.  Dr. Barrett's Testimony

13
Citing Daubert, plaintiffs characterize Dr.  Barrett's testimony that the examination was  content valid and that the final test scores  could be used for rank-order promotions as  nothing more than inadmissible conjecture,  arguing that the testimony lacks "scientific  validity." Daubert involved expert testimony in  a personal injury suit involving a prescription  drug taken by an expectant mother. The drug was  alleged to have caused birth defects in  plaintiff's children. The district court granted  summary judgment in behalf of the drug company  finding petitioner's scientific evidence and the  principle upon which it was based were not  "sufficiently established to have general  acceptance in the field to which it belongs."  Daubert, 509 U.S. at 583. Likewise, plaintiffs in  the present case claim that Dr. Barrett's  opinions are unsubstantiated and lack "scientific  validity." His opinions, it is argued, were  nevertheless admitted by the district court  because of Dr. Barrett's "expertise." Appellants  contend that the district court's decision was  erroneous.


14
Under Daubert, the testimony of a scientific  expert is admissible only if it is both relevant  and reliable. Kumho Tire Co., Ltd. v. Carmichael,  119 S.Ct. 1167, 1171 (1999). In the present case,  appellants challenge only the reliability of the  admitted expert testimony. A district court  enjoys broad latitude both in deciding how to  determine reliability and in making the ultimate  reliability determination. Id. It is clear from  the record that the district court recognized the  applicability of Daubert to Dr. Barrett's  testimony. Furthermore, while appellants broadly  assert that the district judge failed to consider  Daubert in making his admissibility  determination, their argument actually focuses on  what they perceive to be the district court's  improper application of the Daubert framework.  Appellants contend that Dr. Barrett's testimony  fails to meet the reliability prong of Daubert  because there was no showing that his opinions  were scientifically valid.


15
We review the district court's reliability  determination for abuse of discretion, Kumho Tire  Co., Ltd., 119 S.Ct at 1171, and affirm. The  Daubert inquiry is "a flexible one" and is not  designed to serve as a "definitive checklist or  test," Daubert, 509 U.S. at 593-94, but rather to  ensure "that an expert, whether basing testimony  upon professional studies or personal experience,  employs in the courtroom the same level of  intellectual rigor that characterizes the  practice of an expert in the relevant field."  Kumho Tire Co., Ltd., 119 S.Ct. at 1176. In the  present case, it is clear that Dr. Barrett's  testimony had "'a reliable basis in the knowledge  and experience of [the relevant] discipline.'"  Id. at 1175 (quoting Daubert, 509 U.S. at 592).  Dr. Barrett has extensive academic and practical  experience in designing employment evaluations.  Furthermore, it is not accurate to claim that the  district judge declined to conduct an inquiry  into the scientific validity of Dr. Barrett's  opinion. As the district court noted, Dr. Barrett  based his opinions, at least in part, on the job  analysis that Barrett & Associates meticulously  formulated which detailed a relationship between  the skills measured in the examination and an  individual's effectiveness as a lieutenant.  Furthermore, while plaintiffs contend that the  "general scientific literature" in the area  consists of a single unpublished study, it is  undisputed that Dr. Barrett himself has authored  approximately fifty articles dealing with  employee selection and promotion testing for  peer-reviewed journals. This is not a case in  which the expert failed to conduct any studies or  analysis to substantiate his opinion. See Deimer  v. Cincinnati Sub-Zero Products, Inc., 58 F.3d  341, 344 (7th Cir. 1995). Given these facts, it  is clear that the district judge's decision to  admit Dr. Barrett's testimony was not manifestly  erroneous. See id.

B.  Test Validity

16
Plaintiffs argue in the alternative that Dr.  Barrett's testimony, if properly admitted, was  insufficient to support a finding that the  examination was job related. They contend that  the 1994 test was not job related because it did  not approximate the work situation. Plaintiffs  cite Griggs v. Duke Power Co., 401 U.S. 424  (1971), in which the Court held that, under Title  VII, employment tests are forbidden which produce  a disparate impact "unless they are demonstrably  a reasonable measure of job performance." Id. at  436. Additionally, plaintiffs note that, in 1972,  Congress realized that equal employment had been  thwarted when employment was based on "criteria  unrelated to job performance and on  discriminatory supervisory ratings," citing  Connecticut v. Teal, 457 U.S. 440, 449 n.10  (1982). From these two cases it can be seen that,  if a facially neutral employment practice has a  significant discriminatory impact, the employer  bears the burden of demonstrating that any  requirement of employment imposed has a manifest  relationship to the particular employment. Griggs  makes clear, however, that even employment tests  with a disparate impact are acceptable if "they  are demonstrably a reasonable measure of job  performance." Griggs, 401 U.S. at 436. It would  be unrealistic to require more than a reasonable  measure of job performance. It therefore is a  matter of reasonableness, except in cases in  which the plaintiff can show that the employer  was using the practice as a mere pretext for  discrimination. There is no claim, however, of  employer pretext in the present case.


17
As previously noted, an evaluation method may  be shown to be job related under any one of three  tests: criterion related, content validity, or  construct validity. Gillespie v. State of  Wisconsin, 771 F.2d 1035, 1040 (7th Cir. 1985).  In the present case, the district court found  that the test was content valid. In evaluating  content validity, a court must consider


18
(1)  the degree to which the nature of the  examination procedure approximates the job  conditions; (2) whether the test measures  abstract or concrete qualitites; and (3) the  combination of these factors, i.e. [sic] whether  the test attempts to measure an abstract trait  with a test that fails to closely approximate the  working situation.    Id. at 1043.


19
In the present case, the district court  recognized the correct standard for determining  content validity. After considering all of the  evidence, the court determined that the 1994  examination measured a significant portion of the  knowledge, skills, and abilities necessary for a  police lieutenant and, therefore, was content  valid. Because this is a factual finding, we will  affirm the decision of the district court unless  it is clearly erroneous. Gillespie, 771 F.2d at  1042.


20
The factual details we have already related  about the development of the lieutenant test are  enough to refute plaintiffs' arguments. The  record shows not only the knowledge, expertise,  and experience of those involved in the test  development, but also the preliminary use of peer  review and pilot testing of each of its three  parts. Officers of various police ranks and  experience, including minorities, were consulted  during the development of the process. It would  be totally unjustified to fail to take note of  those preliminary efforts and, considering our  standard of review, to reverse the trial judge  who had carefully considered and weighed all the  evidence before coming to the conclusion of test  validity. The standard to be applied is not  simply whether minorities do well or not on a  test. That is only the beginning. It is obviously  not impossible to develop a useful and  nondiscriminatory test.

C.  Validity of the Scoring System

21
Plaintiffs also raise an issue about the City's  use of the examination scores to make promotions  in rank order, citing Gillespie, 771 F.2d 1035,  for the proposition that the use of rank-ordering  must be independently justified when the scoring  system results in a disparate impact. In  Gillespie, this court relied on the Second  Circuit's decision in Guardians Ass'n of New York  City v. Civil Service Commission, 630 F.2d 79 (2d  Cir. 1980). The Guardians court recognized that  an employer who wants to use rank-order scores  for hiring decisions must demonstrate that rank-  ordering is sufficiently justified. Id. at 103.  That "task is by no means impossible," even  without resort to a criterion related study of  the issue. Id. Under Guardians, rank-order  promotions can be validated by a substantial  showing that (1) the test is job related and  representative and (2) the test maker achieved  "an adequate degree of reliability."


22
Id. at 104.


23
As previously discussed, the 1994 lieutenant  examination was based on a detailed job analysis  and was constructed in adherence to the Uniform  Guidelines. See Guardians Ass'n of New York City,  630 F.2d at 104. The City has made a substantial  showing of job relatedness sufficient to satisfy  the first prong of the Guardians test. The  reliability prong is also met. Barrett &  Associates used a number of methods, including  pre-testing, to ensure the reliability of the  1994 examination. See id. Furthermore, we agree  with the Second Circuit's holding that when an  examination measures ability with sufficient  differentiating power to justify rank-ordering,  it is permissible for the City to set a cut-off  score at the point where the rank-ordering  provides the number of promotions necessary to  fill the City's available openings. See id. at  105. In the present case, the City's use of rank-  ordering is valid, and the City was justified in  setting a cut-off score which resulted in the  necessary number of promotions.


24
The majority of plaintiff's remaining  objections are de minimus and require no  analysis. We affirm the trial judge's admission  of Dr. Barrett's testimony and the court's  conclusion about the validity of the tests, as  well as the court's exercise of its discretion in  appointing some additional sergeants to  lieutenants and no more. See EEOC v. Laborers'  Int'l Union, 49 F.3d 304, 307 (7th Cir. 1995)  ("We review the decision to grant an equitable  remedy under an abuse of discretion standard.").  There is one remaining issue.

D.  Attorney's Fees

25
On the merits, the district court held that the  City's promotion test and scoring system were  valid under Title VII. However, the court further  held that plaintiffs had shown the existence of  an equally valid, less discriminatory alternative  to rank-order promotions, the merit promotion  method. The City likewise believed the use of  this method was an equally valid, less  discriminatory method, but argued that it was  unavailable because the state court had enjoined  its use. The district court found, however, that  federal law prevailed over the state court  action, relying on 42 U.S.C. sec. 2000e-7. The  City does not appeal this finding, so we need not  pass on the validity of the merit promotion  method, but we note that the parties agree as to  the value of the merit method despite the fact  that it includes a subjective element which  minorities often find objectionable.


26
Following the district court's decision on the  merits, plaintiffs applied for attorney's fees  and costs under 42 U.S.C. sec. 2000e-5(k). The  district court denied plaintiffs' request in part  on the basis that the issues on which plaintiffs  did not prevail, the validity of the 1994 test  and its scoring system, were unrelated to the  issue regarding the availability of an  alternative promotion method on which plaintiffs  did prevail. The district court held that the two  claims were distinct and independent and could  have been pursued separately. The district court  concluded that more than 90% of the time expended  related exclusively to the issues of test  validity on which the plaintiffs did not prevail.  Nevertheless, the court compensated plaintiffs  for 20% of their time spent for the entire  litigation, describing that as "more than three  times the percentage of the total time and  expenses devoted to the issue on which plaintiffs  prevailed."


27
The court adopted the City's suggested fee  award of $134,699.88 for the litigation of the  merits. The court then added $28,284.00 for the  time expended in the remedy phase and $2,629.50  for time expended reviewing materials in a  companion case. The court also awarded plaintiffs  $10,915.00, the total amount of fees sought in  connection with the presentation of the fee  petition. This added up to fees in the amount of  $176,528.38, considerably less than the requested  lodestar fee amount of $518,445.85. Plaintiffs  also sought $15,085.30 in statutory costs under  28 U.S.C. sec. 1920 and $37,257.00 in expert fees  and non-taxable costs.3 The court allowed no  specific costs related to the unsuccessful  challenge to the validity of the examination,  fixing total costs in the amount of $11,441.55.


28
Plaintiffs are not satisfied with the district  court's substantial reduction in the amounts  requested and assert that the district court  committed legal error in holding that the  validity of the 1994 examination was a separate  claim from the existence of an equally valid,  less discriminatory alternative promotion method.  In response, the City argues that in a "mixed  result" case as this one is, the district court  may exercise broad discretion, and therefore, the  fees award as limited by the district court  should be affirmed.


29
This circuit has considered similar problems on  a number of occasions attempting to apply the  principles set forth by the Supreme Court in  Hensley v. Eckerhart, 461 U.S. 424 (1983). See,  e.g., Jaffee v. Redmond, 142 F.3d 409 (7th Cir.  1998); Kurowski v. Krajewski, 848 F.2d 767 (7th  Cir. 1988). Our case, Spanish Action Comm. v.  City of Chicago, 811 F.2d 1129 (7th Cir. 1987),  interprets Hensley in helpful language which we  set forth in some length as that language cannot  be substantially improved.


30
In Hensley v. Eckerhart, 461 U.S. 424, 103 S.  Ct. 1933, 76 L.Ed.2d 40 (1983), the Supreme Court  set out guidelines for calculating the proper  amount of an attorney's fee award in cases where  the plaintiff only partially prevails on his  claims. The Court divided these partial recovery  cases into two categories. The first category  involves cases where the plaintiff presents  distinctly different claims for relief that are  based on different facts and legal theories. A  plaintiff may not recover attorney's fees for  time expended on an unsuccessful claim if that  claim is "distinct in all respects from his  successful claims." Id. at 440, 103 S. Ct. at  1943. Unrelated claims must be treated "as if  they had been raised in separate lawsuits." Id.  at 435, 103 S. Ct. at 1940.


31
. . . .


32
The second category of partial recovery cases,  into which this action does fall, includes those  cases in which the plaintiff's claims for relief  involve a common core of facts or are based on  related legal theories. Because the majority of  counsel's time will be devoted to the litigation  as a whole, as opposed to any one specific claim,  this type of lawsuit cannot be viewed as a series  of discrete claims. As a result, time spent on  related claims that ultimately prove unsuccessful  should not be automatically excluded from the  attorney's fee calculation. Instead, the focus in  arriving at the appropriate fee award should be  on "the significance of the overall relief  obtained by the plaintiff in relation to the  hours reasonably expended on the litigation."  Hensley, 461 U.S. at 435, 103 S. Ct. at 1940.


33
. . . .


34
Where the plaintiff fails to obtain all that he  reasonably could have asked for and achieves only  partial or limited success, the lodestar amount--  the product of the number of attorney's hours  reasonably expended on the litigation as a whole  times a reasonable hourly rate--is likely to be  excessive. The Supreme Court therefore provided:  "A reduced fee award is appropriate if the  relief, however significant, is limited in  comparison to the scope of the litigation as a  whole." Hensley, 461 U.S. at 440, 103 S. Ct. at  1943. The Court, however, articulated no precise  rule or formula to be followed in making such a  reduction, instead choosing to leave this  determination to the discretion of the district  court in view of its greater familiarity with the  litigation. Id. at 436-37, 103 S. Ct. at 1941.  The Court did indicate that in reducing a fee  award to reflect the plaintiff's limited success,  a district court may attempt to identify specific  hours that should be eliminated, or it may simply  reduce the award across the board to account for  the limited success. Id.


35
Spanish Action Comm., 811 F.2d at 1133.


36
In the present case, the district judge  recognized that the relief obtained was very  limited in relationship to the total relief  sought. As Hensley points out, in such cases, a  reduced fee amount is appropriate. Hensley, 461  U.S. at 440. As we have already noted, Hensley  does not require the application of a precise  rule or formula, leaving fee reduction to the  discretion of the trial court. Spanish Action  Comm., 811 F.2d at 1133. In reducing a fee award,  a district court may attempt to identify specific  hours to be eliminated or it may "simply reduce  the award across the board to account for the  limited success." Id. (citing Hensley, 461 U.S.  at 436-37).


37
The district court determined that more than  90% of time expended by plaintiffs related  exclusively to plaintiffs' "main goal" of having  the 1994 examination declared invalid. That left  less than 10% of plaintiffs' time which could be  applied to their successful claim. The court did  not automatically limit plaintiffs' fee award to  10% however, but went on to allow plaintiffs'  fees for 20% of their time spent on the entire  litigation, noting that this amount represented  more than three times the percentage of the total  time and expense devoted to the issues on which  plaintiffs prevailed. The district court also  allowed fees for 20% of the time plaintiffs'  counsel spent reviewing materials in a companion  case. In addition, plaintiffs' attorneys were  awarded 100% of their fees in the remedy phase of  the case and in prosecuting their fee petition.  These fee and cost allowances we view as not only  fair and reasonable, but practical. It,  therefore, makes no difference that the court  originally viewed each of the claims as separate  as the applicable fee criteria was fully  satisfied.

III.  Conclusion

38
The district court is affirmed in all respects.  The parties shall bear their own costs.



Notes:


1
 When the scores from the 1994 examination  resulted in promotions in a racial pattern  significantly different from the racial make-up  of the applicant pool, the City attempted to  rectify the situation by combining merit  promotions with the rank-order promotions. Under  this approach, twenty percent of the promotions  would be based on a merit selection system rather  than the examination results. The Superintendent  of Police ordered highly-placed police officials  to review the sergeants under their command and  to nominate sergeants who met performance-related  criteria such as education, seniority, prior  assignments, discipline, and productivity. Those  nominations were screened by an Academic  Selection Board comprised of deputy  superintendents and command personnel. As a  result, the Superintendent approved merit  promotions of thirteen additional sergeants to  the rank of lieutenant. This action prompted a  non-minority sergeant who failed to be slated for  promotion to seek a state court injunction  prohibiting the making of those promotions based  on provisions of the Chicago Municipal Code  which, he argued, barred the department from  using merit selection. The injunction was issued  and affirmed by the state appellate court, and  the City did not grant the merit promotions.


2
 The first opinion of the district court is  reported in Brown v. City of Chicago, 8 F. Supp.  2d 1095 (N.D. Ill. 1998), and the second with the  same case name at 19 F. Supp. 2d 890 (N.D. Ill.  1998). In an effort to avoid as much duplication  of detail as possible those opinions can be read  as a supplement to this opinion.


3
 Expert fees are expressly authorized by 41 U.S.C.  sec. 1000e-5(k). Non-taxable costs are  recoverable as part of the attorney's fees to be  awarded. Missouri v. Jenkins, 491 U.S. 274, 285-  89 (1989).